DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 09/03/2020 is entered. All the claims have been examined on the basis of the merits of the claims.
Priority
This applicant is a 371 of PCT/CN2019121599 filed 11/28/2019. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is considered and attached. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al., (US-20200333918-A1, LIN). 
In regards to claim 1, LIN discloses a touch electrode structure (fig. 1, para 0028, touch electrode layer), comprising a first touch electrode and a second touch electrode, wherein: the first touch electrode extends along a first direction, the second touch electrode extends along a second direction, the first direction intersects with the second direction  (para 0035, fig. 1,  the touch electrode layer 5 includes a plurality of first touch electrodes 10 disposed along a first direction X and a plurality of second touch electrodes 20 disposed along a second direction Y. The X and Y directions intersect each other), the first touch electrode and the second touch electrode are insulated from and intersect with each other to form a mutual capacitance for touch detection (fig.1, para 0035, the second touch electrodes 20 being electrically insulated from and intersected with the first touch electrodes 10. Touch electrodes 20 and 10 form mutual capacitance); the first touch electrode comprises a first hollow region, the second touch electrode comprises a second hollow region (fig.2, first touch electrode 10 and second touch electrode 20 have hollow patterns 50, para 0040), and the touch electrode structure further comprises at least one first dummy electrode, the at least one first dummy electrode is within the first hollow region and is arranged in a same layer as at least part of the first touch electrode (fig.2, first touch electrode 10 comprises at least one floating electrode block 55 disposed inside the hollow region, para 0042 at the same layer as the first touch electrode 10), and the at least one first dummy electrode and the at least part of the first touch electrode are insulated from each other (floating electrode blocks are insulated from the first touch electrodes, fig.2). 

Change in size: 
LIN discloses the invention except for “and a size of the first touch electrode in the first direction is greater than a size of the second touch electrode in the second direction; and a hollow area of the first touch electrode is greater than a hollow area of the second touch electrode.” 

It would have been an obvious matter of design choice to have “a size of the first touch electrode in the first direction is greater than a size of the second touch electrode in the second direction; and a hollow area of the first touch electrode is greater than a hollow area of the second touch electrode,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Para 0050, in the flexible touch display panel of the present embodiment, the first touch electrodes 10 and the second touch electrodes 20 of the touch electrode layer 5 are integrally hollowed out in the bending area 3 to form hollow patterns 50, and the touch electrode layer 5 further includes the floating electrode strips 56 arranged in a chain shape perpendicular to the width direction of the bending area 3 staggered in the bending area 3 to disassemble the stress of the touch electrode layer 5, the bending endurance of the touch electrode layer 5 in the bending area 3 can be enhanced, and the risk of cracking and cracking of the touch electrodes 5 during bending is reduced, thereby reducing the risk of loss of the touch function of the display panel.  Accordingly, the one of ordinary skill in the art can set the desired dimensions (size, area) of the hollow areas in the bending portion so as to meet these goals. 

Change in size: 
In regards to claim 2, LIN discloses the touch electrode structure according to claim 1, LIN discloses the invention except for “wherein an area of the second hollow region is 0.” 
  
It would have been an obvious matter of design choice to have “wherein an area of the second hollow region is 0,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
 
In regards to claim 3, LIN discloses the touch electrode structure according to claim 1, wherein the first hollow region comprises a plurality of first sub-hollow regions spaced apart from each other (fig. 2, electrode region 10 having hollow region has plural hollow patterns 50), and the touch electrode structure further comprises a plurality of first dummy electrodes which are respectively within the plurality of first sub-hollow regions (fig. 2, floating electrode blocks 55 in hollow patterns 50 corresponding to electrodes 10). 

In regards to claim 4, LIN discloses the touch electrode structure according to claim 3, wherein the second hollow region comprises a plurality of second sub-hollow regions spaced apart from each other (fig. 2, electrode region 20 having hollow region has plural hollow patterns 50), and the touch electrode structure further comprises a plurality of second dummy electrodes which are respectively within the plurality of second sub- hollow regions (fig. 2, floating electrode blocks 55 in hollow patterns 50 corresponding to electrodes 20).
 
In regards to claim 5, LIN discloses the touch electrode structure according to claim 4, wherein areas of the plurality of first sub-hollow regions are identical, and areas of the plurality of second sub-hollow regions are identical (identical hollow regions (similar shape size, dimensions etc.) for both electrodes 10, 20 as shown, fig.2).  

In regards to claim 6, LIN discloses the touch electrode structure according to claim 5, wherein an amount of the plurality of first sub-hollow regions is identical to an amount of the plurality of second sub-hollow regions (fig.2, hollow patterns 50 in electrode 10 appears in equal number to that of hollow patterns 50 in electrode 20), 

LIN discloses the invention except for “and an area of each first sub-hollow region is greater than an area of each second sub-hollow region.” 
  
It would have been an obvious matter of design choice to have “and an area of each first sub-hollow region is greater than an area of each second sub-hollow region,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

In regards to claim 7, LIN discloses the touch electrode structure according to claim 5, 
LIN discloses the invention except for “wherein an amount of the plurality of first sub-hollow regions is greater than an amount of the plurality of second sub-hollow regions, and an area of each first sub-hollow region is identical to an area of each second sub-hollow region.” 

It would have been an obvious matter of design choice to have “wherein an amount of the plurality of first sub-hollow regions is greater than an amount of the plurality of second sub-hollow regions, and an area of each first sub-hollow region is identical to an area of each second sub-hollow region,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 
In regards to claim 8, LIN discloses the touch electrode structure according to claim 1, wherein the first touch electrode comprises a plurality of first touch electrode portions connected in sequence in the first direction, and the second touch electrode comprises a plurality of second touch electrode portions connected in sequence in the second direction (figs.1-2, first and second electrode portions 10 and 20 as shown in X and Y directions); and the plurality of first sub-hollow regions are within the plurality of first touch electrode portions, and the plurality of first dummy electrodes and the plurality of first touch electrode portions are arranged in a same layer and insulated from each other (floating electrodes 55 disposed inside hollow patterns 50, fig.2 and are arranged in the same layer as electrode 10 and insulated from each other). 
 
In regards to claim 9, LIN discloses the touch electrode structure according to claim 8, wherein the first touch electrode and the second touch electrode form a plurality of touch units at intersections, and each touch unit comprises at least one part of each of two first touch electrode portions connected at the intersections and a part of each of two second touch electrode portions connected at the intersections; and for each touch unit (fig.2, touch electrodes portion 10 and 20 with bridge portions (intersection) connecting respective portions), 

LIN discloses the invention except for “a total hollow area of the two first touch electrode portions is greater than a total hollow area of the two second touch electrode portions.” 

It would have been an obvious matter of design choice to have “a total hollow area of the two first touch electrode portions [is, grammar issue] greater than a total hollow area of the two second touch electrode portions,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 10, LIN discloses the touch electrode structure according to claim 8, 
LIN discloses the invention except for “wherein for each first touch electrode portion, a ratio of the hollow area to an electrode area of the first touch electrode portion ranges from 0.1 to 1.” 
Optimum range:
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “wherein for each first touch electrode portion, a ratio of the hollow area to an electrode area of the first touch electrode portion ranges from 0.1 to 1,” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
 In regards to claim 22, LIN discloses a touch panel, comprising the touch electrode structure according to claim 1 (fig. 1, touch panel). 
 
In regards to claim 23, LIN discloses an electronic device, comprising the touch electrode structure according to claim 1 and a display panel, wherein the display panel comprises a substrate (A flexible touch display panel, Abstract), a light- emitting element on the substrate (para 0004, OLED layer), and an encapsulation layer on a side of the light-emitting element away from the substrate, and the touch electrode structure is on a side of the encapsulation layer away from the substrate (para 0004, an encapsulation layer is formed on the OLED layer, and finally a touch function layer is formed on the encapsulation layer).

Allowable Subject Matter
Claims 11-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 11, LIN discloses the touch electrode structure according to claim 8, LIN does not disclose “wherein each first dummy electrode comprises a plurality of first interdigital structures, and each first interdigital structure are embedded in the first touch electrode portion where the first interdigital structure is located in a same plane.” 
Claims 12-17 depend from claim 11. 

In regards to claim 20, LIN discloses the touch electrode structure according to claim 8, wherein adjacent first touch electrode portions are electrically connected through a first connection portion to form the first touch electrode (touch electrodes 10 connected by a bridge portion as shown, fig.2), and adjacent second touch electrode portions are electrically connected through a second connection portion to form the second touch electrode (touch electrodes 20 are connect by a bridge portion as shown, fig.2); and the first touch electrode portion, the second touch electrode portion and the first connection portion are arranged in a same layer and made of a same material (fig.2, 10, 20 and the first bridge portions can be arranged in the same layer and a same material can be used by one of ordinary skill in the art), and are separated from the second connection portion by an insulating layer (interlayer insulation layer between the first and second touch electrodes, para 0009), 
LIN does not disclose “and adjacent first touch electrode portions are electrically connected by the second connection portion through a via in the insulating layer.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627